              Case 2:21-cv-00603-SSV-KWR Document 41-1 Filed 09/10/21 Page 1 of 2


AO 88B (Rev. l2l13) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action



                                       UNrrpn SrarBs Drsrrucr CoURT
                                                                           for the
                                                           Eastem District of Louisiana

       FERDINAND BERNARD BRANCH Jr. et al
                                                                               )
                               Plaintiff                                       )
                                                                               )          Civil Action 11o. 21€03
                                                                               )
                                                                               )
                              Defendant                                        )

                        SUBPOENA TO PRODUCE DOCUMENTS,INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION
                                           Doug Williams authorized Representative for FBI new Orleans
To

                                                       (Name of person to whom this subpoena is directed)

    A Production; YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material:
            Names of 12 FBI agents, who were present who entered into the private home of the above captioned
            person on 1111312019.

 Place                                                                                         Date and Time:
                  159 Honeywood Dr. Slidell, |'A70461
                                                                                                                911412021 12 pm


     A Inspection of Premises; YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

 Place:                                                                                    Date and Time




        The following provisions of Fed. R. Civ. P. 45 are attached - Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences ofnot doing so.

Date:        0910312021

                                              CLERKOF COURT
                                                                                                 OR

                                           Signature of Clerk or Deputy Clerk                                           Attorney's signature


The name, address, e-mail address, and telephone number of the attorney representing                               (name of party)

                                                                                                      , who issues or requests this subpoena, are
             t.                                                       ar           '.-/z't./
                                                                                                             5',-,7 -   ((1    -                   ,/r,, r/, r 6qt,r,t
                                                                                                                                               s                /ccti/

                                N     to the    n who issues or requests this subpoena
                                                                                                                                     i4tuV(.r{t7qUs
A notice and a copy of the subpoena must be served on each party in this case before it is served on the person to whom
it is directed. Fed. R. Civ. P. a5@)($.
             Case 2:21-cv-00603-SSV-KWR Document 41-1 Filed 09/10/21 Page 2 of 2


AO88B (Rev. l2l13)SubpoenatoProduceDocuments,Information,orObjectsortoPermitlnspectionofPremisesinaCivilAction(Page2)

civil Action No.     21-603


                                                         PROOF OF SERVICE
                    (This section should not    be   filed with the court unless requfued by Fed R. Civ. P. 45.)

         I received this subpoenafor      fuame of individuatand title, if   any) DOUG WILLIMAS FBI Field Office Task Force
on   (date)       0910312021


         d I ..*ed the subpoena       by delivering a copy to the named person as follows: Doug Williams FBI Task Force
        New Orleans FBI office.

                                                                                   on (date)                                    ;or

         E   I returned the subpoena unexecuted because:



         Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
         tendered to the witness the fees for one day's attendance, and the mileage allowed by law, in the amount of

         $


My fees are   $                             for travel and $                           for services, for       a total of   $         0.00



         I declare under penalty of perjury that this information is true

                                                                                                                      (.( ' -A-,7
Date
                                                                                          Senlr's

                                                                                    Gaynelle Housey Neville
                                                                                        Printed name and title
                                                                                    159 Honeywood    Dr
                                                                                    Slidell Louisiana Republic
                                                                                    504-405-1727
                                                                                    chieftesshvishi@gmail.com
                                                                                           Sertter's address


Additional information regarding attempted service, etc
